60 N.Y.2d 809 (1983)
The People of the State of New York, Respondent,
v.
Michael Festo, Appellant.
Court of Appeals of the State of New York.
Decided October 27, 1983.
Wayne Brody for appellant.
Robert M. Morgenthau, District Attorney (Debora K. Grobman of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed for the reasons stated in so much of the memorandum of the Appellate Division (96 AD2d 765) as discusses the retroactivity of the new sentencing provisions.